DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements

	The Information Disclosure Statements received on 04/30/2019 and 05/01/2019 have been received and considered.

Election/Restrictions
Claims 1-13 and 16 are pending.
Applicant’s election of Group IV, claims 13-15 in the reply filed on 07/12/2022 is acknowledged. While applicant did not specify whether the election was made with or without traversal, since applicant distinctly and specifically points out the supposed errors in the restriction requirement, the election has been treated as an election with traverse.
	Applicant remarks that the newly amended claims explicitly excludes B27 and N2, requires 5mM glucose, excludes expression of Oct4, Sox2, Klf4, c-Myc, and Nanog transgenes in induced pluripotent stem cells (Remarks, p5). Applicant further remarks that Hu (Stem Cell and Development, 2015) teaches the use of high glucose and transgenic expression of Oct4, Sox2, Klf4, c-Myc, and Nanog (Remarks, p5-6). Applicant further remarks that Niedernhofer (US 2014/0010801 A1, 2014) describes administering mTOR inhibitors to mammals, not a cell culture (Remarks, p6). While applicant acknowledges that Niederhofer teaches that mTOR inhibitors may be administered in combination with adult stem or progenitor cells, applicant also remarks that one of ordinary skill in the arts would be motivated to exclude an mTOR inhibitor because Niederhofer teaches that mTOR inhibition promotes adult stem cell function (Remarks p6). Applicant further remarks that the cells as currently amended are different from adult stem cells and iPSCs (Remarks p6).
	Applicant’s arguments have been fully considered, but are not found persuasive.
	While, claim 13 and newly added claim 16 have been amended to excludes B27 and N2, requires 5mM glucose, excludes expression of Oct4, Sox2, Klf4, c-Myc, and Nanog transgenes in induced pluripotent stem cells, claims 1-12 do not require these limitations. Therefore, Groups I-IV still lack unity of invention as in the Office Action on 04/12/2022. In regards to the teachings Niedernhofer, Niederhofer is not relied upon to treat cells in culture, only to teach that mTOR, and specifically Torin1, is known to rejuvenate stem cells. In regards to the cell types limited in newly amended claim 13 and newly added claim 16, those claims explicitly permit induced pluripotent stem cells.
	Therefore, the restriction requirement is still proper and made final.
Claim 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/12/2022.
Claim 13 is newly amended.
	Claim 16 is newly added.
	Claims 13 and 16 have been examined on their merits.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (WO 2016/027099 A2, 2016, on IDS 04/30/2019, hereafter “Smith”) in view of Gafni et al. (Nature, 2013, hereafter “Gafni”), Crespo et al. (Stem Cells, 2010, hereafter “Crespo”), Ng et al. (Nature Protocols, 2008, hereafter “Ng”), van der Valk et al. (Toxicology in Vitro, 2010, hereafter van der Valk), Niedernhofer et al. (US 2014/0010801 A1, 2014, previously cited 04/12/2022, on IDS 04/30/2019, hereafter “Niedernhofer”), Zhou et al. (Cell Research, 2013, hereafter “Zhou”), and Tang et al. (Frontiers in Cell and Developmental Biology, 2014, hereafter “Tang”).

In regards to claims 13 and 16, Smith teaches methods for resetting human pluripotent stem cells to a more naïve state (claim 1). Smith also teaches that these cells may be induced pluripotent stem cells (iPSC) or cells from an embryonic cell (ESC) line (claim 36). 
Smith also teaches that the method comprises culturing the cells in a resetting medium comprising a MEK inhibitor (claim 1 part ii), and specifically PD0325901 (claim 25). Additionally, Smith teaches that in one example, 1µM PD0325901 was used (p76, Example 2, line 25).
Smith teaches that medium may also be comprised of GSK3 inhibitor CHIR99021 (claim 23). It is noted that, unlike for other reagents, the concentration of CHIR99021 is not limited in claim 13. Furthermore, Smith teaches that the medium may also be comprised of human LIF (claims 28-29). In one example, Smith teaches that human LIF was used at a concentration of 10ng/mL (p76, Example 2, line 25). While a concentration of LIF of 10ng/mL is less than a concentration of 10ng/mL, it is nonetheless close.
In regards to amounts that are close, MPEP 2144.05(I) states, “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
However, even if it were not, Gafni teaches that for capturing the ground state of human naïve pluripotency, naïve human stem cells media (NHSM), comprising LIF at a concentration of 20 ng/mL (Figure 1b, p283) can be used to enable expansion of karyotypically normal OCT4-GFP+ C1.2 human iPSCs for over 50 passages independent of exogenous transgene activation (p282 column 2, bottom).
Therefore, a person of ordinary skill would be motivated to modify the method of Smith and use LIF at a concentration of 20ng/mL because Gafni indicates that this concentration is sufficient to promote expansion of iPSCs independent of exogenous transgene activation which would help maintain a naïve state, save time and expenses, and avoid exogenous transgene expression. Furthermore, because Gafni demonstrates that LIF at a concentration of 20ng/mL is sufficient to maintain and increase expansion of these cells, it could be done with predictable results and a reasonable expectation of success.
Smith teaches that cells in a naïve state may self-renew in the presence of low glucose (p11, lines 6-7). However, Smith is silent to the concentration glucose in the media.
However, Crespo teaches that 5 mM glucose is the physiological concentration of glucose and that culturing embryonic stem cells at this concentration maintains their stemness (Abstract, p1132).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Smith and use glucose at a concentration of 5 mM because it would more closely mimic physiological conditions and maintain stemness of cells. Furthermore, because Crespo demonstrates that culturing ESCs in 5 mM glucose maintains their stemness, it could be done with predictable results and a reasonable expectation of success.
Smith teaches that the media may comprise glutamine. In one example, Smith teaches that media was supplemented with 1mM glutamine (p76, Example 2, lines 19-20).
Smith is silent on whether cells were reset with bovine serum albumin (BSA) at a concentration of 5mg/mL.
However, Ng teaches a method for producing a cell culture media designed specifically for human embryonic stem cells comprising BSA (Abstract, p768). Ng also teaches that the use of BSA is more economical compared to other reagents (Abstract, p768). Furthermore, Ng teaches that media comprising BSA could permit efficient and reproducible differentiation of hESCs (p775, top paragraph).
In terms of concentration, Ng teaches a final concentration off 2.5mg/mL (Table 1, p770), which is less than 5m/mL, but nonetheless close.
Furthermore, a person of ordinary skill in the art could arrive at a concentration of 5mg/mL by routine optimization and the Specification does not state a criticality for this concentration.
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.
A person of ordinary skill in the arts would be motivated to modify the method of Smith and add BSA because it would be a more economical source of protein than other reagents. Furthermore, because Ng teaches that hESCs could effectively be cultured in media comprising BSA, it could be done with predictable results and a reasonable expectation of success. In regards to routine optimization, a person of ordinary skill in the art would be motivated to increase the concentration of BSA as to add a greater protein source for expanding cells. Furthermore, because Ng teaches that hESCs could effectively be cultured in media comprising BSA, it could be done with predictable results and a reasonable expectation of success
Smith teaches that the media may comprise insulin. In one example, Smith teaches that 10µg/mL of insulin was used. While 10µg/mL of insulin is less than 18 µg/mL, it is nonetheless close (p80, line 7).
Furthermore, a person of ordinary skill in the art could arrive at a concentration of 18 µg/mL by routine optimization and the Specification does not state a criticality for this concentration.
As taught by van der Valk, it is well known in the art that insulin is essential in cell culture (p1055, 2.1 Basal medium), and that insulin has been shown to be obligatory in all serum-free media formulations (p1056, 2.2.1 Hormones).
Because van der Valk teaches that the use of insulin is both essential and well-known in the art, and because the Specification does not point to a criticality to a concentration insulin 18 µg/mL, a person of ordinary skill in the arts could arrive at this concentration by way of routine optimization with predictable results and a reasonable expectation of success.
Smith teaches that the resetting was performed in the presence 5% oxygen (claim 32).
In regards to B27 and N2 supplements, Smith teaches that the “first” (or “resetting”) media may comprise N2B27, but also teaches that DMEM/F12 may be used. Therefore, Smith does not teach that B27 and N2 are necessary. A person of ordinary skill in the arts would be motivated to forgo the use of B27 and N2 to reduce costs of reagents or save experimental time. Furthermore, because Smith teaches that these supplements are not necessary, it could be done with predictable results and a reasonable expectation of success.
Smith also teaches that a naïve state can be maintained in the absence of transgene expression (claim 34 part v).
	Smith does not explicitly teach that the cells were also cultured with 10 µM Torin 1 for about 3 hours.
	However, while Niedernhofer teaches that mTOR inhibitors restore and rejuvenate adult stem cell function and lists mTOR as an example of an mTOR inhibitor (p2, paragraph [0016]). Niedernhofer also teaches that any stem/progenitor cell, including embryonic stem cells and inducible pluripotent stem cells, can be used in any of the methods and/or compositions described by Niedernhofer (paragraph 0092]). However, Niedernhofer is silent as to a concentration of mTOR or how long cells should be exposed to it.
In regards to timing and concentrations of mTOR, Zhou teaches that concentrations as low as 1µM (Figure 1, p511), which is close to 1µM can suppresses mTORC1 activity from 30 minutes, and abolishes mTORC1 activity by 3 hours (p512, column 1, top paragraph).
While Zhou was looking at the effects of suppression of mTOR activity on lysosomal function (Abstract, 508), Zhou nonetheless teaches that a Torin1 concentration as low as 1µM is sufficient to inhibit mTOR function, and while the cells and methods are different, the cells as taught by Zhou are still mammalian cells, and it would be expected that mTOR could be inhibited similarly in these cells.
Furthermore, the specification does not point to a criticality in a concentration of Torin1 of 10µM, and a person of ordinary skill in the arts could arrive at that concentration by routine optimization.
	In regards to the timing of the exposure to Torin 1, Tang teaches that inhibition of mTOR signaling by mTOR inhibitors (in this case rapamycin, specifically) can enhance iPSC generation (p1, column 1). However, Tang continues that the timing of mTOR suppression is important as the mTOR inhibitor rapamycin enhanced iPSC formation when administered at day 1 of induction, but inhibited iPSC formation when given 3 days after (p1, column 2).
	A person of ordinary skill in the arts would be motivated to modify the method of Smith, and culture cells with Torin1 because, as taught by Niedernhofer or Tang, culturing stem cells with mTOR inhibitors, and specifically Torin1 (as taught by Niedernhofer) could restore and rejuvenate adult stem cell function or enhance iPSC formation. Furthermore, because Smith, Niedernhofer, and Tang are in the same technical field of reprogramming stem cells, it could be done with predictable results and a reasonable expectation of success.
	Additionally, a person of ordinary skill in the arts would be motivated to modify the method of Smith, and use a concentration of 10µM, because Zhou teaches that a Torin1 concentration as low as 1µM is sufficient to inhibit mTOR function, which is close to 10µM and which they could also arrive at by routine optimization. Furthermore, because Smith and Zhou are both culturing mammalian cell types, it could be done with predictable results and a reasonable expectation of success.
	Furthermore, while, as above Zhou teaches that Torin1 abolishes mTOR activity by three hours, a person of ordinary skill in the arts would be motivated to end exposure to an mTOR inhibitor (such as Torin1) because Tang teaches that while early administration of a mTOR inhibitor enhanced iPSC formation, later administration inhibited iPSC formation. Furthermore, as Zhou teaches that 3 hours is sufficient to abolish mTOR activity, a person of ordinary skill in the art would be motivated to end cell exposure to Torin1 at this time because, mTOR activity is already abolished and further exposure would not provide an enhancement, but could potentially be harmful to iPSC formation. Additionally, because Smith, Zhou, and Tang are in the same technical field of reprogramming stem cells, it could be done with predictable results and a reasonable expectation of success.
	Smith teaches that the cells in the naïve or resetting medium can be passaged every 5 to 7 days (claim 33) which is greater than at least 5 hours. As above, and as modified by Gafni, Crespo, and van der Valk, this would result in cells being cultured in a medium comprising the MEK inhibitor, GSK3β inhibitor, LIF, 5mM glucose and human insulin, but no Torin 1.
	Smith also teaches that in some embodiments cells in a naïve state are capable of incorporation into a host embryo inner cell mass (ICM) and a pre-implantation epiblast to form embryo chimaeras (p12, Feature 11, lines 12-15). Smith continues that the incorporated cells may be visualized by the presence of viable cells within the ICM at the expanded blastocyst stage (p12, Feature 11, lines 12-15). In one example, Smith teaches that these human reset cells were aggregated with mouse (a non-human mammal) morulae which developed into blastocysts (p42, Figure 6F Functional interrogation of transcription factor circuitry, lines 19-23).
	Therefore, the combined teachings of Smith, Gafni, Crespo, Ng, van der Valk, Niedernhofer, Zhou, and Tang renders the invention unpatentable as claimed.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632